Exhibit 10.2

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the

CONSTELLATION BRANDS, INC.

LONG-TERM STOCK INCENTIVE PLAN

 

Name of Participant:

 

Date of Grant:

 

Number of Units:

 

Value of Each Unit on Date of Grant:

 

Initial Vesting Date:                  [Vesting Date]

 

Constellation Brands, Inc. (the “Company”) hereby awards to the designated
participant (“Participant”), Restricted Stock Units under the Company’s
Long-Term Stock Incentive Plan (the “Plan”). The principal features of this
Award are set forth above, including the date of grant of the Restricted Stock
Units (the “Grant Date”). This Award shall be effective on the Grant Date. The
Restricted Stock Units consist of the right to receive shares of Class A Common
Stock, par value $.01 per share, of the Company (“Shares”) and are subject to
the provisions of the Terms and Conditions of the Agreement and the Appendix, if
any, (together, the “Agreement”).

PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THE
AGREEMENT. FOR EXAMPLE, IMPORTANT ADDITIONAL INFORMATION ON VESTING AND
FORFEITURE OF THE RESTRICTED STOCK UNITS COVERED BY THIS AWARD IS CONTAINED IN
PARAGRAPHS 2 THROUGH 7 OF THE TERMS AND CONDITIONS. TO THE EXTENT ANY
CAPITALIZED TERMS USED IN THE TERMS AND CONDITIONS ARE NOT DEFINED HEREIN, THEY
WILL HAVE THE MEANING ASCRIBED TO THEM IN THE PLAN.

BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS GRANT OF
RESTRICTED STOCK UNITS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THE
AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE
PROVISIONS OF THE PLAN AND THE AGREEMENT. IF I FAIL TO ACCEPT THE TERMS AND
CONDITIONS OF THIS AWARD WITHIN NINETY (90) DAYS OF THE GRANT DATE SET FORTH
ABOVE, THE COMPANY MAY DETERMINE THAT THIS AWARD HAS BEEN FORFEITED.



--------------------------------------------------------------------------------

2

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AGREEMENT

1.       Grant. The Company hereby awards to the Participant under the Plan as a
separate incentive and not in lieu of any salary or other compensation for his
or her services, an Award of Restricted Stock Units as of the Date of Grant
specified above, subject to all of the terms and conditions in the Agreement and
the Plan.

2.       Vesting Schedule.

          (a)     Service. The Restricted Stock Units shall vest in accordance
with the following vesting schedule: 25% of the Restricted Stock Units shall
vest on the Initial Vesting Date specified above (the “Initial Vesting Date”);
an additional 25% of the Restricted Stock Units shall vest on the first
anniversary of the Initial Vesting Date; an additional 25% of the Restricted
Stock Units shall vest on the second anniversary of the Initial Vesting Date;
and the remaining balance of the Restricted Stock Units shall vest on the third
anniversary of the Initial Vesting Date (the “Final Vesting Date”); provided, in
each case, that the Participant remains in continuous employment with the
Company or its Subsidiaries until such date.

          (b)     Death or Disability. If the Participant ceases to be employed
by the Company or its Subsidiaries prior to the Final Vesting Date as a result
of the Participant’s death or Disability, any Restricted Stock Units that have
not vested prior to the date of the Participant’s death or Disability shall
immediately vest.

          (c)     Change in Control. The Restricted Stock Units are subject to
the provisions of the Plan pertaining to a Change in Control of the Company.

          (d)     Leave of Absence. Unless otherwise determined by the
Committee, an authorized leave of absence pursuant to a written agreement or
other leave entitling the Participant to reemployment in a comparable position
by law or Rule shall not constitute a termination of employment for purposes of
the Plan unless the Participant does not return at or before the end of the
authorized leave or within the period for which re-employment is guaranteed by
law or Rule.

3.       Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time. If so accelerated, such
Restricted Stock Units shall be considered as having vested as of the date
specified by the Committee.

4.       Forfeiture. Notwithstanding any default provision in the Plan to the
contrary, subject to all applicable laws, if the Participant ceases to be
employed by the Company or its Subsidiaries for any reason (including, but
without limitation, Retirement or an event that results in the entity employing
the Participant to cease to be the Company or a Subsidiary) before the
occurrence of a vesting event set forth in Paragraph 2 above, any unvested
Restricted Stock Units shall be forfeited to the Company.

5.       Death of Participant. Any distribution or delivery to be made to the
Participant under the Agreement shall, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if either no beneficiary
survives the Participant or the Committee does not permit beneficiary
designations, to the administrator or executor of the Participant’s estate. Any
designation of a beneficiary by the Participant shall be effective only if such
designation is made in a form and manner acceptable to the Committee. Any
transferee must furnish the Company with (a) written notice of his or her status
as



--------------------------------------------------------------------------------

3

 

transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

6.       Code Section 409A. Restricted Stock Units are generally intended to be
exempt from Code Section 409A as short-term deferrals and, accordingly, the
terms of this Agreement shall be construed to preserve such exemption. To the
extent that the Participant and this Agreement are subject to the requirements
of Code Section 409A, this Agreement shall be interpreted and administered in
accordance with the intent that the Participant not be subject to tax under Code
Section 409A. Neither the Company nor any of its Subsidiaries, shall be liable
to any Participant (or any other individual claiming a benefit through the
Participant) for any tax, interest, or penalties the Participant might owe as a
result of participation in the Plan, and the Company and its Subsidiaries shall
have no obligation to indemnify or otherwise protect the Participant from the
obligation to pay any taxes pursuant to Section 409A, unless otherwise
specified.

7.       Settlement of Restricted Stock Units.

          (a)     Status as a Creditor. Unless and until Restricted Stock Units
have vested in accordance with Paragraph 2 above, the Participant will have no
settlement right with respect to any Restricted Stock Units. Prior to settlement
of any vested Restricted Stock Units, the vested Restricted Stock Units will
represent an unfunded and unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. The Participant is an
unsecured general creditor of the Company, and settlement of Restricted Stock
Units is subject to the claims of the Company’s creditors.

          (b)     Form and Timing of Settlement. Restricted Stock Units will be
settled in the form of Shares upon the vesting of the Restricted Stock Units
pursuant to Paragraph 2 above. Fractional Shares will not be issued upon the
vesting of Restricted Stock Units. Where a fractional Share would be owed to the
Participant upon the vesting of Restricted Stock Units, a cash payment
equivalent will be paid in place of any such fractional Share. The Shares to be
issued upon settlement will be issued as soon as practicable to the Participant
following each Vesting Date; provided that, in any event, such Shares will be
issued no later than the date that is two and a half (2.5) months from the end
of the later of (i) the Participant’s tax year that includes the Vesting Date,
or (ii) the Company’s tax year that includes the Vesting Date. Upon issuance,
Shares will be electronically transferred to an account in the Participant’s
name at the provider then administering the Plan as it relates to the Restricted
Stock Units.

          (c)     Clawback. If the Company subsequently determines that it is
required by law to include an additional “clawback” or “recoupment” provision to
outstanding awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision shall
also apply to this Award, as applicable, as if it had been included on the Date
of Grant and the Company shall notify the Participant of such additional
provision.

8.       Tax Liability & Withholding. The Company or one of its Subsidiaries
shall assess and withhold any federal, state or local income taxes, social
security taxes, or other employment withholding taxes that may arise or be
applicable in connection with the Participant’s participation in the Plan,
including, without limitation, any tax liability associated with the grant or
vesting of the Restricted Stock Units or sale of the underlying Shares (the “Tax
Liability”). These requirements may change from time to time as laws or
interpretations change. Regardless of the Company’s or the Subsidiary’s actions
in this regard, the Participant hereby acknowledges and agrees that the Tax
Liability shall be the Participant’s sole responsibility and liability.

          The Participant acknowledges that the Company’s obligation to issue or
deliver Shares shall be subject to satisfaction of the Tax Liability. Unless
otherwise determined by the Company,



--------------------------------------------------------------------------------

4

 

withholding obligations shall be satisfied by having the Company or one of its
Subsidiaries withhold all or a portion of any Shares that otherwise would be
issued to the Participant upon settlement of the vested Restricted Stock Units;
provided that amounts withheld shall not exceed the amount necessary to satisfy
the Company’s tax withholding obligations. Such withheld Shares shall be valued
based on the Fair Market Value as of the date the withholding obligations are
satisfied. The Company or one of its Subsidiaries may also satisfy the Tax
Liability by deduction from the Participant’s wages or other cash compensation
paid to the Participant by the Company or the Subsidiary. If the Company or a
Subsidiary does not elect to have withholding obligations satisfied by either
withholding Shares or by deduction from the Participant’s wages or other
compensation paid to the Participant by the Company or the Subsidiary, the
Participant agrees to pay the Company or the Subsidiary the amount of the Tax
Liability in cash (or by check) as directed by the Company or the Subsidiary.
Notwithstanding anything to the contrary in the Plan, the Participant shall not
be entitled to satisfy any Tax Liability or withholding obligations that arise
as a result of this Agreement by delivering to the Company any shares of capital
stock of the Company.

9.       Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Restricted Stock Units (whether
vested or unvested) unless and until such Restricted Stock Units vest and the
corresponding Shares are issued. After such issuance, the Participant shall have
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares, if any.

10.     Acknowledgments. The Participant acknowledges and agrees to the
following:

          (a)     The Plan is discretionary in nature and the Committee may
amend, suspend, or terminate it at any time.

          (b)     The grant of the Restricted Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of the Restricted Stock
Units even if the Restricted Stock Units have been granted repeatedly in the
past.

          (c)     All determinations with respect to such future Restricted
Stock Units, if any, including but not limited to, the times when the Restricted
Stock Units shall be granted or when the Restricted Stock Units shall vest, will
be at the sole discretion of the Committee.

          (d)     The Participant’s participation in the Plan is voluntary.

          (e)     The Restricted Stock Units are not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating termination, severance, resignation, redundancy, end of service, or
similar payments, or bonuses, long-service awards, pension or retirement
benefits, unless so specified.

          (f)     The future value of the Shares is unknown and cannot be
predicted with certainty.

          (g)     No claim or entitlement to compensation or damages arises from
the termination or forfeiture of the Award, termination of the Plan, or
diminution in value of the Restricted Stock Units or Shares and the Participant
irrevocably releases the Company and its Subsidiaries from any such claim that
may arise.

          (h)     Neither the Plan nor the Restricted Stock Units shall be
construed to create an employment relationship where any employment relationship
did not otherwise already exist.



--------------------------------------------------------------------------------

5

 

          (i)     Nothing in the Agreement or the Plan shall confer upon the
Participant any right to continue to be employed by the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company or the Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Participant under applicable law.

          (j)     The transfer of the employment of the Participant between the
Company and any one of its Subsidiaries (or between Subsidiaries) shall not be
deemed a termination of service.

          (k)     Nothing herein contained shall affect the Participant’s right
to participate in and receive benefits under and in accordance with the then
current provisions of any pension, insurance or other Participant welfare plan
or program of the Company or any Subsidiary.

          (l)     The Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

          (m)    The Company reserves the right to impose other requirements on
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or other applicable Rule or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

11.     Changes in Stock. In the event that as a result of a stock dividend,
stock split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Class A
Common Stock, par value $.01, shall be increased, reduced or otherwise changed,
the Restricted Stock Units shall be adjusted automatically consistent with such
change to prevent substantial dilution or enlargement of the rights granted to,
or available for, the Participant hereunder.

12.     Address for Notices. All notices to the Company shall be in writing and
sent to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.

13.     Transferability. The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Restricted Stock Units in any manner
until the Shares are issued to Participant upon settlement. Following settlement
and issuance of Shares, in the event the Company permits Participant to arrange
for sale of Shares through a broker or another designated agent of the Company,
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may notify the Participant in accordance
with Section 12 of the Agreement. The Participant may only sell such Shares in
compliance with such notation by the Company.

14.     Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, the Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.



--------------------------------------------------------------------------------

6

 

15.     Plan Governs. The Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of the
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

16.     Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.

17.     Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of the Agreement.

18.     Severability. In the event that any provision in the Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.

19.     Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.

20.     Amendment, Suspension or Termination of the Plan. By accepting this
Award, the Participant expressly warrants that he or she has received a right to
an equity based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.

21.     Compliance with Laws and Regulations; General Restrictions on Delivery
of Shares. The Participant understands that the vesting of the Restricted Stock
Units under the Plan and the issuance, transfer, assignment, sale, or other
dealings of the Shares shall be subject to compliance by the Company (or any
Subsidiary) and the Participant with all applicable requirements under the laws,
and Rules as may be applicable to the Participant. Furthermore, the Participant
agrees that he or she will not acquire Shares pursuant to the Plan except in
compliance with the laws and Rules of the country of which the Participant is a
resident.

The Company shall not be required to transfer or deliver any Shares or dividends
or distributions relating to such Shares until it has been furnished with such
opinions, representations or other documents as it may deem necessary or
desirable, in its discretion, to ensure compliance with any law or Rules of the
Securities and Exchange Commission or any other governmental authority having
jurisdiction under the Plan or over the Company, the Participant, or the Shares
or any interests therein. The Award of Restricted Stock Units evidenced by the
Agreement is also subject to the condition that, if at any time the Committee
administering the Plan shall determine, in its discretion, that the listing,
registration or qualification of the Shares (or any capital stock distributed
with respect thereto) upon the New York Stock Exchange (or any other securities
exchange or trading market) or under any United States state or Federal law or
other applicable Rule, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of the Award of Restricted Stock Units evidenced by the Agreement or
the issuance, transfer or delivery of the Shares (or the payment of any
dividends or other distributions related to the Shares), the Company shall not
be required to transfer or deliver any Shares or dividends or distributions
relating to such Shares unless such listing, registration, qualification,
consent or approval shall have been effected or obtained to the complete
satisfaction of the Committee and free of any conditions not acceptable to the
Committee.



--------------------------------------------------------------------------------

7

 

22.     Authorization to Release and Transfer Necessary Personal Information.
The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer of personal data. The Company, and its Subsidiaries
hold certain personal information about the Participant, including the
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all
options or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in the Participant’s favor, for the purpose of managing
and administering the Plan (“Data”). The Company and its related entities may
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Plan,
and the Company and its related entities may each further transfer Data to any
third parties assisting the Company or any such related entity in the
implementation, administration and management of the Plan. The Participant
acknowledges that the transferors and transferees of such Data may be located
anywhere in the world and hereby authorizes each of them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or to other third party with whom the
Participant may elect to deposit any Shares acquired under the Plan (whether
pursuant to the Award or otherwise). The Participant further acknowledges that
withdrawal of consent may affect his or her ability to vest in or realize
benefits from the Restricted Stock Units, and his or her ability to participate
in the Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her human resources representative.

23.     Electronic Delivery and Execution. The Participant hereby consents and
agrees to electronic delivery of any documents that the Company may elect to
deliver (including, but not limited to, plan documents, prospectus and
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.